Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 1 of 16 Page ID #:1523



    1
    2
    3
    4
    5
    6
    7
    8                      IN THE UNITED STATES DISTRICT COURT
    9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12
        CALM VENTURES LLC, dba                         2:20-cv-11501
  13    PINEAPPLE HILL SALOON &
        GRILL,                                      [PROPOSED] STATEMENT OF
  14                                                DECISION DENYING
                                         Plaintiff, PLAINTIFF’S MOTION FOR
  15                                                PRELIMINARY INJUNCTION
                     v.
  16                                                   Judge:        The Honorable John F.
        GAVIN NEWSOM, XAVIER                                         Walter
  17    BECERRA, and ERICA PAN, in
        their official capacities,                     Action Filed: 12/20/2020
  18
                                      Defendants.
  19
  20                                      INTRODUCTION
  21         Plaintiff runs a restaurant in Southern California and challenges the State’s
  22    current COVID-19-related regulations on restaurants. Currently, with the exception
  23    of six counties, all counties within California are in the first tier (purple tier) under
  24    the State’s Blueprint for a Safer Economy (Blueprint).1 In this tier, restaurants can
  25    offer takeout, delivery, and outdoor dining, but not indoor dining.
  26
              1
                 As of February 22, 2021, Alpine, Sierra, and Trinity Counties were in tier 3
  27    and Del Norte, Plumas, and Mariposa Counties were in tier 2.
        https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
  28    19/COVID19CountyMonitoringOverview.aspx.
                                                   1
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 2 of 16 Page ID #:1524



    1        Several of Plaintiff’s arguments rest on alleged violations of state law.
    2   Federal courts are barred from adjudicating those claims by California’s sovereign
    3   immunity under Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984),
    4   and Plaintiff does not contest this point in its reply brief. As to Plaintiff’s other
    5   claims, Plaintiff has not identified any fundamental right or suspect classification
    6   implicated by the Blueprint, making the remaining claims subject to rational-basis
    7   review, which the Court finds are not likely to succeed. Under this standard, the
    8   Court may not weigh the parties’ scientific evidence and attempt to decide whose
    9   evidence is more persuasive, but rather determines whether the Blueprint is
  10    “rationally related to a legitimate governmental interest.” Ball v. Massanari, 254
  11    F.3d 817, 823 (9th Cir. 2001). Fighting a deadly pandemic is plainly a legitimate
  12    governmental interest. The rationale articulated within the Blueprint and related
  13    orders themselves—bolstered by Defendants’ scientific evidence and common
  14    sense—compels the result that the challenged orders are rationally related to this
  15    goal and, thus, lawful.
  16                   FACTUAL AND PROCEDURAL BACKGROUND
  17    I.   COVID-19 HAS KILLED ABOUT HALF A MILLION AMERICANS.
  18         The COVID-19 pandemic has now infected more than 104 million people
  19    worldwide and killed over 2.27 million people. 2 In the United States, the virus has
  20    infected about 28 million people and killed about half a million Americans.3 More
  21    than 3.4 million Californians have been diagnosed with COVID-19, and about
  22    50,000 have died from the disease.4
  23
              2
  24             See World Health Organization, WHO Coronavirus Disease (COVID-19)
        Dashboard, available at https://covid19.who.int/table (last visited February 5,
  25    2021).
               3
                 Centers for Disease Control and Prevention, COVID Data tracker, available
  26    at https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last
        visited February 22, 2021).
  27           4
                 State of California, Tracking COVID-19 in California, State Dashboard,
  28    available at https://covid19.ca.gov/state-dashboard/ (last visited February 22, 2021).

                                                   2
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 3 of 16 Page ID #:1525



    1        The novel SARS-CoV2 coronavirus that causes COVID-19 is easily
    2   transmissible. (See Rutherford Decl. ¶¶ 27-32, ECF No. 22-1; Watt Decl. ¶¶ 24-32,
    3   ECF No. 22-2.) It spreads through respiratory droplets that remain in the air and
    4   may be transmitted unwittingly by individuals who exhibit no symptoms. (Id.)
    5   There is currently no known cure and no widely effective treatment. (Rutherford
    6   Decl. ¶ 47.) While vaccines are being distributed, supply is limited, and doses will
    7   not be universally available for many months. Consequently, measures that limit
    8   physical contact, such as restrictions on places where people gather and physical
    9   distancing, are the only widely-recognized, effective ways to slow the spread. (Id.
  10    ¶ 112; Watt Decl. ¶ 99). In December and January, California’s COVID-19
  11    numbers spiked and overwhelmed hospitals throughout the state.5
  12         ICUs across the state have been pushed to their limits, 6 straining staff and
  13    resources,7 and threatening the lives of individuals who need urgent and life-saving
  14    medical care—whether for COVID-19 or for other serious illnesses such as heart
  15    attacks, strokes, and cancer treatments.
  16
  17
  18          5
                 In Los Angeles County, doctors across four hospitals have already been
  19    briefed on how to allocate resources in such a crisis. Rong-Gong Lin II, et al., L.A.
        County Outlines Wrenching Moves to Ration Health Care if COVID-19 Hospital
  20    Crisis Worsens, L.A. Times (Dec. 19, 2020), available at
        https://www.latimes.com/california/story/2020-12-19/los-angeles-county-
  21    coronavirus-hospitalization-surge-rationing (last visited February 5, 2020).
               6
                 Faith E. Pinho, et. al., Hospital ICUs Full in Silicon Valley, Central Valley,
  22    as California Braces for More, L.A. Times (Dec. 9, 2020), available at
        https://www.latimes.com/california/story/2020-12-09/covid-hospitals-full (last
  23    visited Dec. 14, 2020).
               7
  24             Rong-Gong Lin II, et al., Hospitals Face Tough Choices as ICUs Fill Up
        With COVID-19 Patients, L.A. Times (Dec. 8, 2020), available at
  25    https://www.latimes.com/california/story/2020-12-08/california-icu-beds-fill-up-
        coronavirus-cases (last visited Dec. 14, 2020); Blake Farmer, As Hospitals Fill With
  26    COVID-19 Patients, Medical Reinforcements are Hard to Find, NPR (Nov. 30,
        2020), available at https://www.npr.org/sections/health-
  27    shots/2020/11/30/938425863/as-hospitals-fill-with-covid-19-patients-medical-
        reinforcements-are-hard-to-find (last visited Dec. 14, 2020).
  28

                                                   3
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 4 of 16 Page ID #:1526



    1   II.   THE BLUEPRINT FOR A SAFER ECONOMY
    2         Currently, the State is operating under the Blueprint for a Safer Economy.
    3   The Blueprint permits “[l]ower risk activities or sectors” to reopen and expand
    4   operations before “higher risk activities or sectors.”8 The risk level of activities is
    5   determined based on criteria identified in the Blueprint, such as the ability to
    6   accommodate face coverings and ensure physical distancing, to limit duration of
    7   exposure, to optimize ventilation, and to limit the amount of mixing of people from
    8   differing households and communities. Id. In addition, the Blueprint divides
    9   counties into four tiers “based on risk of community disease transmission” tied to
  10    case rates, or how prevalent COVID-19 is in the community. Id.
  11          Under this reopening system, counties in tier 1/purple/widespread (the highest
  12    level of risk) may allow restaurants to operate take-out and outdoor dining. Under
  13    tier 2, restaurants can operate indoors at 25% capacity or 100 people, whichever is
  14    fewer. In tier 3, restaurants can operate indoors at 50% capacity or 200 people,
  15    whichever is fewer. In tier 4, restaurants can operate indoors at 50% capacity.
  16                                    LEGAL STANDARD
  17          A preliminary injunction is “an extraordinary remedy that may only be
  18    awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.
  19    Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). Plaintiff must establish:
  20    “(1) a likelihood of success on the merits, (2) that the plaintiff[s] will likely suffer
  21    irreparable harm in the absence of preliminary relief, (3) that the balance of equities
  22    tips in [their] favor, and (4) that the public interest favors an injunction.” Wells
  23    Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014),
  24    as amended (Mar. 11, 2014) (citing Winter, 555 U.S. at 20). A preliminary
  25    injunction may also issue under the “serious questions” test. Alliance for the Wild
  26    Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the viability of
  27
               8
              https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
  28    19/COVID19CountyMonitoringOverview.aspx.
                                                   4
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 5 of 16 Page ID #:1527



    1   this doctrine post-Winter). Under this test, plaintiffs must demonstrate “that serious
    2   questions going to the merits were raised and the balance of hardships tips sharply
    3   in the plaintiff’s favor,” in addition to the other Winter elements. Id. at 1134–35
    4   (citation omitted). Because it seeks a mandatory injunction to disrupt already-
    5   implemented COVID-19-related directives, Plaintiff must meet the “doubly
    6   demanding” burden of “establish[ing] that the law and facts clearly favor [their]
    7   position.” Garcia v. Google, 786 F.3d 733, 740 (9th Cir. 2015) (en banc).
    8                                       DISCUSSION
    9   I.   PLAINTIFF IS UNLIKELY TO SUCCEED ON THE MERITS.
  10         Plaintiff has failed to show a likelihood of success on the merits of any of its
  11    claims.
  12         A.   The Substantive Due Process Claim
  13              1.    Rational Basis Review Applies.
  14         The business regulations at issue do not implicate “fundamental”
  15    constitutional rights that trigger heightened judicial scrutiny.
  16    “Substantive due process cases typically apply strict scrutiny in the case of a
  17    fundamental right and rational basis review in all other cases.” Witt v. Dep’t of Air
  18    Force, 527 F.3d 806, 817 (9th Cir. 2008). These fundamental rights must be
  19    “objectively, deeply rooted in this Nation’s history and tradition and implicit in the
  20    concept of ordered liberty, such that neither liberty nor justice would exist if they
  21    were sacrificed. . . . Our Nation’s history, legal traditions, and practices thus
  22    provide the crucial guideposts for responsible decisionmaking that direct and
  23    restrain our exposition of the Due Process Clause.” Washington v. Glucksberg, 521
  24    U.S. 702, 720–21 (1997) (quotations and citations omitted). “Substantive due
  25    process has, therefore, been largely confined to protecting fundamental liberty
  26    interests, such as marriage, procreation, contraception, family relationships, child
  27    rearing, education and a person’s bodily integrity . . . .” Franceschi v. Yee, 887
  28    F.3d 927, 937 (9th Cir. 2018).

                                                   5
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 6 of 16 Page ID #:1528



    1        Although there is a “generalized due process right to choose one’s field of
    2   private employment,” subject to reasonable regulations, cases recognizing this
    3   generalized right “all deal with a complete prohibition of the right to engage in a
    4   calling,” rather than a brief interruption in a party’s ability to work. Conn v.
    5   Gabbert, 526 U.S. 286, 292 (1999); see also Guzman v. Shewry, 552 F.3d 941, 954
    6   (9th Cir. 2009). Any such right to work, moreover, has never been held to be
    7   “fundamental,” so “the judicial review which applies to laws infringing on
    8   nonfundamental rights [is] a very narrow one” and is satisfied if the Government
    9   “could have had a legitimate reason for acting as it did.” Sagana v. Tenorio, 384
  10    F.3d 731, 743 (9th Cir. 2004), as amended (Oct. 18, 2004) (citation omitted)
  11    (emphasis original); Engquist v. Oregon Dep’t of Agric., 478 F.3d 985, 997 (9th
  12    Cir. 2007), aff’d sub nom. Engquist v. Oregon Dep’t of Agr., 553 U.S. 591 (2008)
  13    (challenged rule must be “arbitrary and lacking a rational basis”).
  14               2.   The Restrictions Satisfy Rational Basis Review.
  15         Under rational basis review, the Court considers whether the Blueprint is
  16    “rationally related to a legitimate governmental interest.” Ball v. Massanari, 254
  17    F.3d 817, 823 (9th Cir. 2001). “Under rational-basis review, ‘[t]he burden falls on
  18    the party seeking to disprove the rationality of the relationship between the
  19    classification and the purpose.’” United States v. Navarro, 800 F.3d 1104, 1113
  20    (9th Cir. 2015). “[A] classification is valid ‘if there is any reasonably conceivable
  21    state of facts that could provide a rational basis for the classification.’” Id. (quoting
  22    FCC v. Beach Commc’ns, Inc. 508 U.S. 307, 313 (1993).) “This inquiry is not a
  23    ‘license for courts to judge the wisdom, fairness, or logic of legislative choices’; if
  24    we find a ‘plausible reason[] for [California’s] action, our inquiry is at an end.”
  25    Fowler Packing Co., Inc. v. Lanier, 844 F.3d 809, 815 (9th Cir. 2016) (quoting
  26    Beach Commc’ns, Inc., 508 U.S. at 313-14.)
  27         COVID-19 has killed nearly half a million Americans. Clearly, California has
  28    a legitimate interest in attempting to slow this horrific death toll.

                                                   6
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 7 of 16 Page ID #:1529



    1        The reasons for California’s actions are more than plausible: they are based on
    2   scientific evidence. The State’s Orders and other judicially noticeable documents
    3   explicitly lay out a rationale for the Blueprint that is plainly related to the
    4   compelling state interest in curbing the spread of a deadly disease. The Blueprint
    5   imposes restrictions on sectors and activities based on an assessment of the
    6   transmission risk that they pose, as well as the extent to which COVID-19 has
    7   spread in the community. 9 The State’s restrictions are designed to reduce the
    8   spread of the disease based on the relative prevalence of these factors in different
    9   settings and modes of operation.
  10         Moreover, Defendants have demonstrated that California’s actions, and the
  11    specific restrictions on restaurants and salons, are based on widely accepted
  12    scientific evidence. The Blueprint distinguishes between different activities and
  13    business sectors and imposes restrictions based upon the relative risk they pose of
  14    spreading COVID-19. (Rutherford Decl. ¶¶ 60-72; Watt Decl. ¶¶ 72-78.)
  15    Businesses that pose a lower risk are permitted to open earlier or with fewer
  16    restrictions in counties with high transmission rates, while businesses that pose a
  17    greater risk are required to close or face greater restrictions. (Id.) The Blueprint’s
  18    distinctions are based on factors currently understood by the scientific community
  19    to increase the risk of transmission, such as the possibility of mask wearing, the
  20    feasibility of physical distancing, whether the activity is indoor or outdoor, and the
  21    amount of time individuals spend at the business. (Id.)
  22         It is uncontradicted that indoor gatherings are more dangerous than outdoor
  23    gatherings (Watt Decl. ¶ 43), which justifies the State’s decision to restrict indoor
  24    activities, such as indoor dining, in counties hard-hit by COVID-19. Indoor
  25          9
                 Office of the Governor, Governor Newsom Unveils Blueprint for a Safer
        Economy, a Statewide, Stringent and Slow Plan for Living with COVID-19,
  26    https://www.gov.ca.gov/2020/08/28/governor-newsom-unveils-blueprint-for-a-
        safer-economy-a-statewide-stringent-and-slow-plan-for-living-with-covid-19/ (last
  27    visited Feb. 8, 2021); Blueprint for a Safer Economy (Activity and Business Tiers),
        https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/
  28    COVID-19/Dimmer-Framework-September_2020.pdf (last visited Feb. 8, 2020).
                                                   7
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 8 of 16 Page ID #:1530



    1   gatherings pose a substantial risk to patrons and workers alike. For restaurants, the
    2   risk is heightened by the fact that eating and drinking require the removal of masks,
    3   making transmission more likely. (Id. ¶ 45; (Rutherford Decl. ¶ 88.) Additionally,
    4   restaurant patrons often drink alcohol with their meals, making them less likely to
    5   observe social-distancing protocols. (Watt Decl. ¶ 69.)
    6        Plaintiff argues that it is unable to carry on a trade, which is not true. Plaintiff
    7   can still operate a restaurant. It just cannot temporarily host diners indoors.
    8        Plaintiff also argues that a film crew was permitted to eat together outdoors
    9   near the Pineapple Hill Saloon back when the Saloon was not permitted to offer
  10    outdoor dining. (Pls.’ Br. at 22, ECF No. 18.) The argument is not persuasive
  11    because under rational basis review, a State may move incrementally and focus on
  12    one particular problem more so than others. Cf. Beach Commc’ns, Inc., 508 U.S. at
  13    316. And, as another federal court recognized, the difference in treatment between
  14    film and television sets on the one hand, and restaurants, bars, hair salons, and nail
  15    salons on the other, has a “conceivable basis.” Disbar Corp. v. Newsom, No. 2:20-
  16    CV-02473-TLN-DB, 2020 WL 7624950, at *5 (E.D. Cal. Dec. 22, 2020);
  17    (Rutherford Decl. at ¶ 111). Regardless, restaurants and film crews alike can now
  18    both conduct outdoor dining, meaning that Plaintiff’s anecdote is irrelevant for the
  19    purposes of this motion. Finally, as discussed infra with respect to the Equal
  20    Protection claim, the current safety precautions in the film industry are much more
  21    rigorous than those imposed on Plaintiff’s business.
  22         Plaintiff has failed to make the threshold showing of disproving all plausible
  23    explanations for the restrictions on restaurants, and Defendants have affirmatively
  24    provided evidence that supports the actions taken and distinctions drawn.
  25         B.   There Is No Improper Delegation.
  26         Plaintiff cites a collection of mainly Lochner-era cases for the proposition that
  27    this Court has the power to decide whether California’s government officials have
  28    improperly delegated rule-making authority to other California government

                                                   8
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 9 of 16 Page ID #:1531



    1   officials. The Court declines the invitation to micromanage how State officials
    2   share power among themselves. This is fundamentally a question of State law, and
    3   Defendants—who were all sued in their official capacities, making this lawsuit
    4   effectively one against the government of California—enjoy sovereign immunity
    5   from lawsuits based on California law. Pennhurst State Sch. & Hosp. v.
    6   Halderman, 465 U.S. 89, 106 (1984). Furthermore, the cases that Plaintiff cites are
    7   all readily distinguishable from this one. And even if the Court were to apply the
    8   federal non-delegation standard to these state laws, it would find that the California
    9   legislature has not improperly delegated its police power by not laying out an
  10    intelligible principle. See Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
  11         The California Legislature established the intelligible principle that underpins
  12    the Emergency Services Act, which is to “mitigate the effects of natural, manmade,
  13    or war-caused emergencies that result in conditions of disaster or in extreme peril to
  14    life, property, and the resources of the state,” and to “protect the health and safety
  15    and preserve the lives and property of the people of the state.” Cal. Gov’t Code, §
  16    8550. The ESA gives the Governor the authority to “make, amend, and rescind
  17    orders and regulations necessary” to overcome a state of emergency. Id. § 8567(a).
  18    The Legislature thus laid out the intelligible principle that the State must take
  19    vigorous measures to combat deadly epidemics, such as COVID-19.
  20         For similar reasons, the communicable disease prevention provisions of the
  21    California Health and Safety Code are also not an unlawful delegation. As one
  22    example, the Health and Safety Code allows State officials to take steps deemed
  23    “necessary to . . . prevent [the] spread” of communicable diseases, Cal. Health &
  24    Safety Code, § 120140. The statutory grant of authority makes it plain that the
  25    Legislature has decided the “intelligible principle” of the statute, which is
  26    protecting public health from communicable diseases.
  27         Plaintiff’s argument that Governor Newsom cannot delegate his powers under
  28    the ESA to an “unelected bureaucrat, (Pls.’ Br. at 15) is unavailing. The Court has

                                                  9
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 10 of 16 Page ID #:1532



    1   no power to control how the Governor shares responsibilities with other high-level
    2   executive officials. Cf. Marbury v. Madison, 5 U.S. 137, 170 (1803) (“The
    3   province of the court is, solely, to decide on the rights of individuals, not to enquire
    4   how the executive, or executive officers, perform duties in which they have a
    5   discretion.”).
    6        C.    Procedural Due Process—No Hearing Was Required.
    7        Plaintiff argues that the orders violate their federal due process rights because
    8   the Blueprint and associated orders “provide for no opportunity for a hearing, no
    9   appeal, and no reconsideration.” (See Pls.’ Br. at 17.) But for State orders that are
   10   legislative in nature, rather than adjudicative in nature, there is no right to an
   11   individualized hearing. Due process requires only that the order be published to the
   12   public. Halverson v. Skagit Cty., 42 F.3d 1257, 1260–61 (9th Cir. 1994), as
   13   amended on denial of reh’g (Feb. 9, 1995). In this case, there is no question that
   14   the orders that Plaintiff challenges “affect large areas and are not directed at one or
   15   a few individuals.” Id. They apply statewide to a vast number of businesses and
   16   individuals. The State is not required to conduct thousands of individualized
   17   hearings whenever it issues a regulation that affects the operations of the State’s
   18   businesses. The challenged orders do not violate any procedural due process rights.
   19        D.    The Equal Protection Claim Fails.
   20              1.    Rational Basis Review Applies.
   21        For an equal protection challenge, “[w]hen no suspect class is involved and no
   22   fundamental right is burdened, [courts] apply a rational basis test to determine the
   23   legitimacy of the classifications.” Kahawaiolaa v. Norton, 386 F.3d 1271, 1277–78
   24   (9th Cir. 2004) (citations and quotations omitted). Rational basis applies in this
   25   case because the challenged orders do not burden a “fundamental right,” as
   26   discussed regarding the Substantive Due Process claim. And owners of restaurants
   27   and are not a “suspect class.”
   28

                                                   10
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 11 of 16 Page ID #:1533



    1              2.   The Challenged Orders Have a Rational Basis.
    2        It appears Plaintiff is contending that their equal protection rights were
    3   violated because other industries have allegedly been given preferential treatment.
    4        As a threshold matter, Plaintiff’s claim fails because an equal protection claim
    5   requires only that “similarly circumstanced” persons be treated alike. Plyler v. Doe,
    6   457 U.S. 202, 216 (1982). As discussed with respect to the Substantive Due
    7   Process claim, since the lifting of the Regional Stay at Home Order, restaurants can
    8   once more offer outdoor dining. The burden is on Plaintiff show that its equal
    9   protection rights are currently being violated, and they have failed to identify
   10   differences in treatment currently in effect under the Blueprint.
   11        Furthermore, Plaintiff’s complaints about other industries do not contradict
   12   Defendants’ substantial evidence of the risk posed by indoor dining. For example,
   13   Plaintiff’s complaints about “Hollywood” ignore the fact that the film industry and
   14   Plaintiff operate under completely different circumstances and are thus not
   15   similarly situated. As discussed above, another federal district court recently noted
   16   the differences between the settings. Disbar Corp. v. Newsom, No. 2:20-CV-
   17   02473-TLN-DB, 2020 WL 7624950, at *5 (E.D. Cal. Dec. 22, 2020). These
   18   differences in circumstances provide a plausible basis for any difference in
   19   treatment. Plaintiff offers its services to a series of strangers who come and go
   20   without any COVID-19 testing or need to show a recent negative test. (Rutherford
   21   Decl. ¶ 111). In contrast, film casts and crews tend to work together on a particular
   22   project for an extended period of time, (Id.), and the industry is subject to health
   23   and safety requirements that further mitigate risk of transmission among crews and
   24   in the broader community. 10
   25
   26         10
                 https://www.dga.org/-/media/Files/TheGuild/Coronavirus-
        Resources/ReturnToWork_FullAgreement.ashx; DGA [Directors Guild of
   27   America] Summary of Industry-Wide COVID-19 Return to Work Agreement,
        available at https://www.dga.org/dga/CoronavirusUpdates/COVID-
   28   19_RTW_Agreement_Summary.pdf.
                                                  11
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 12 of 16 Page ID #:1534



    1        E.   The Freedom of Assembly Claim Fails.
    2             1.    The Proper Standard Is Rational Basis.
    3        The Supreme Court’s case law on freedom of association has essentially
    4   subsumed the Freedom of Assembly Clause. Legacy Church, Inc. v. Kunkel, 455 F.
    5   Supp. 3d 1100, 1140 (D.N.M. 2020). In freedom of association cases, the general
    6   rule is that “[u]nless laws create suspect classifications or impinge upon
    7   constitutionally protected rights, it need only be shown that they bear some rational
    8   relationship to a legitimate state purpose.” City of Dallas v. Stanglin, 490 U.S. 19,
    9   23 (1989) (citation and quotation omitted). Moreover, “in the First Amendment
   10   context, the moving party bears the initial burden of making a colorable claim that
   11   its First Amendment rights have been infringed, or are threatened with
   12   infringement, at which point the burden shifts to the government to justify the
   13   restriction.” Thalheimer v. City of San Diego, 645 F.3d 1109, 1116 (9th Cir. 2011),
   14   overruled on other grounds by Bd. of Tr. Of Glazing Health & Welfare Tr. v.
   15   Chambers, 941 F.3d 1195 (9th Cir. 2019) (en banc). Plaintiff has not provided any
   16   evidence that meets this threshold requirement: the alleged harm is to its business
   17   operation and is pecuniary in nature.
   18        Even so, the Blueprint plainly does not implicate any protected free assembly
   19   or associational right of Plaintiff. The Supreme Court has explained that
   20   heightened scrutiny applies to “choices to enter into and maintain certain intimate
   21   human relationships.” Roberts v. U.S. Jaycees, 468 U.S. 609, 617 (1984). It also
   22   applies to the “right to associate for the purpose of engaging in those activities
   23   protected by the First Amendment—speech, assembly, petition for the redress of
   24   grievances, and the exercise of religion.” Id. at 618. Heightened scrutiny is applied
   25   for only certain intimate human relationships not at issue in this case. U.S. Jaycees,
   26   468 U.S. at 619–20. Plaintiff’s interactions with their patrons are not remotely
   27   comparable to the “intimate human relationships” U.S. Jaycees was describing.
   28

                                                  12
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 13 of 16 Page ID #:1535



    1   Serving a customer a sandwich is not analogous to marriage, childbirth, or the
    2   raising of children.
    3         Nor do Plaintiff and their customers “associate for the purpose of engaging in
    4   those activities protected by the First Amendment.” Even if Plaintiff and their
    5   customers happened to engage in some incidental political speech, that would not
    6   trigger heightened constitutional scrutiny. Cf. City of Dallas, 490 U.S. at 24-25.
    7   The fact that some customers of Plaintiff’s might choose to meet a friend or family
    8   member for a restaurant meal does not mean that Plaintiff’s ordinary commercial
    9   activities are protected by the First Amendment.
   10              2.   The Challenged Orders Satisfy Rational Basis.
   11
   12         As already discussed, the challenged orders satisfy the permissive rational
   13   basis standard. Furthermore, customers are currently able to “assemble” at
   14   restaurants because they can go to restaurants together and eat outdoors.
   15         Plaintiff’s argument that California is the only state that prohibits indoor
   16   dining is irrelevant. Rational basis does not require California to copy what other
   17   States have done.
   18   II.   PLAINTIFF FAILS TO SHOW A LIKELIHOOD OF IRREPARABLE HARM.
   19         A plaintiff seeking temporary injunctive relief must “demonstrate that
   20   irreparable injury is likely in the absence of an injunction.” Winter v. Nat. Res. Def.
   21   Council, 555 U.S. 7, 22 (2008) (emphasis in original). A plaintiff cannot obtain
   22   temporary injunctive relief without producing evidence to make this showing. See
   23   Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988); Am.
   24   Passage Media Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1473 (9th Cir. 1985)
   25   (vacating preliminary injunction because movant had adduced no evidence of
   26   irreparable harm). Such evidence must be more than “affidavits [that] are
   27   conclusory and without sufficient support in facts.” Id.
   28         Plaintiff’s business-owner declarations appear to have been drafted before

                                                  13
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 14 of 16 Page ID #:1536



    1   January 25, 2021, when the State lifted the Regional Stay at Home Order. The
    2   declarations assert, in conclusory fashion that this Court need not accept, that it is
    3   unable to run its businesses at all, which is currently not true because restaurants
    4   can sell take-out and offer outdoor dining. Plaintiff’s evidence—which discusses
    5   conditions that existed before the lifting of the Regional Stay at Home Order—does
    6   not establish any irreparable harm under current conditions. In contrast, the harm
    7   that Defendants are seeking to prevent—mass death—is the quintessential
    8   irreparable harm.
    9   III. THE BALANCE OF EQUITIES AND PUBLIC INTEREST FAVOR
             DEFENDANTS.
   10
   11        If Plaintiff’s motion were granted, the harm to the general public would be
   12   incalculable, especially during this critical time when the State’s directives must be
   13   followed to combat the pandemic. The public interest and the balance of the
   14   equities thus strongly favor the State Defendants’ important public health interests
   15   in combating COVID-19. 11
   16        The public has a strong interest in protecting itself from infectious disease and
   17   in curbing COVID-19 to prevent illness and death—not only from the disease itself,
   18   but also from the effects of overwhelming the State’s hospital system. Most
   19   significantly, a preliminary injunction would directly compromise public safety by
   20   preventing the State from addressing the worst public health crisis in over a
   21   century. The public interest would be directly harmed if the State were unable to
   22   enact temporary restrictions tailored to fit regional needs and stave off the very real
   23   possibility of hospitals needing to move to triage-style care. Slowing and
   24   preventing infections is also in the public interest because it will increase the speed
   25   in which the economy, schools, and other activities can reopen.
   26
              11
   27           The public interest and the balance of the equities merge when the
        government is a party. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th
   28   Cir. 2014).

                                                  14
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 15 of 16 Page ID #:1537



    1        Any limited and temporary harm Plaintiffs might suffer from the challenged
    2   orders is far outweighed by the potential harm to the public health in general should
    3   the orders be abruptly lifted. The orders do not prevent Plaintiff from operating
    4   altogether: it may still offer take-out, delivery, and outdoor dining. Therefore, the
    5   public interest in keeping the State’s directives and the orderly process of the
    6   gradual reopening of the California economy in place greatly outweighs any harm
    7   caused to Plaintiff, who seeks to depart from the status quo.
    8                                     CONCLUSION
    9        For all these reasons, the Court denies Plaintiff’s motion for preliminary
   10   injunction.
   11        IT IS SO ORDERED.
   12
   13   Dated: ____________                           _____________________
                                                      HON JOHN F. WALTER
   14                                                 District Court Judge
   15   SA2020305182
        42569342.docx
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 15
Case 2:20-cv-11501-JFW-PVC Document 28 Filed 02/24/21 Page 16 of 16 Page ID #:1538




                                 CERTIFICATE OF SERVICE

   Case Name:      Calm Venture LLC dba                      No.    2:20-cv-11501
                   Pineapple Hill Saloon & Grill v.
                   Gavin Newsom

   I hereby certify that on February 24, 2021, I electronically filed the following documents with
   the Clerk of the Court by using the CM/ECF system:
               [PROPOSED] STATEMENT OF DECISION DENYING PLAINTIFF’S
                       MOTION FOR PRELIMINARY INJUNCTION
   I certify that all participants in the case are registered CM/ECF users and that service will be
   accomplished by the CM/ECF system.
   I declare under penalty of perjury under the laws of the State of California and the United States
   of America the foregoing is true and correct and that this declaration was executed on February
   24, 2021, at San Francisco, California.

                   L. Santos                                          /s/ L. Santos
                   Declarant                                            Signature
   SA2020305182
   42569344.docx
